JOHNSON, Justice,
concurring in the result.
I concur in the result reached by the Court’s opinion. In my view, the rationale for the decision should be that I.C. § 16-1501 does not contemplate the adoption of an adult under the circumstances of this case. In my view, where both of a person’s parents are living when the person reaches adulthood, *560and where the parental rights of neither have been terminated, the statute does not contemplate that one who proposes to adopt the person can qualify as having “sustained the relation of parent” to the person.
SILAK, J., concurs.